DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       TORRIS BERNARD HILL,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D22-1618

                          [November 17, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer, Jr.,
Judge; L.T. Case No. 43-2003-CF-001639A.

  Torris Bernard Hill, Arcadia, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.